TBS INTERNATIONAL PLC & SUBSIDIARIES                 EXHIBIT 10.10









Date: as of April 30, 2010




RUSHMORE SHIPPING LLC
as Owner




BEEKMAN SHIPPING CORP.
as Charterer




TBS INTERNATIONAL LIMITED
TBS HOLDINGS LIMITED
and
TBS INTERANTIONAL PUBLIC LIMITED COMPANY
as Guarantors




_______________________________________________________


FIFTH AMENDATORY AGREEMENT
______________________________________________________


Amending and Supplementing the Bareboat Charter Party dated as of January 24,
2007, as amended and supplemented by the First Amendatory Agreement thereto
dated as of March 26, 2009, the Second Amendatory Agreement thereto dated as of
April 16, 2009, the Third Amendatory Agreement thereto dated as of December 31,
2009 and the Fourth Amendatory Agreement thereto dated at of January 12, 2010 in
respect of the Panamanian registered and Philippine bareboat registered LAGUNA
BELLE




 

--------------------------------------------------------------------------------


 

 


FIFTH AMENDATORY AGREEMENT dated as of April 30,2010 (this “Agreement”)


AMONG


(1)  
RUSHMORE SHIPPING LLC, a Marshall Islands limited liability company, as Owner
(the “Owner”);

 
(2)  
BEEKMAN SHIPPING CORP., a Marshall Islands corporation, as bareboat Charterer
(the “Charterer”); and

 
(3)  
TBS INTERNATIONAL LIMITED, TBS HOLDINGS LIMITED, each a company organized and
existing under the law of Bermuda, and TBS INTERNATIONAL PUBLIC LIMITED COMPANY,
a company organized and existing under the law of Ireland (“TBSPLC”), as
guarantors (collectively, the “Guarantors”).

 
WITNESSETH THAT:


WHEREAS, the Owner, the Charterer and the Guarantors are parties to a bareboat
charter party dated as of January 24, 2007, as amended and supplemented by the
First Amendatory Agreement thereto dated as of March 26, 2009, the Second
Amendatory Agreement thereto dated as of April 16, 2009, the Third Amendatory
Agreement thereto dated as of December 31, 2009, and the Fourth Amendatory
Agreement thereto dated as of January 12, 2010 (as so amended and supplemented,
the “Charter”).


WHEREAS, upon the terms and conditions stated herein, the parties hereto have
agreed to amend certain provisions of the Charter to increase the monthly
Charter Hire payable by the Charterer.


NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:


1  
DEFINITIONS



Defined terms.  Capitalized terms used but not defined herein shall have the
meaning assigned such terms in the Charter.


2  
FEE; AMENDMENTS TO THE CHARTER

 
2.1  
Fee.  The Fee payable by the Charterer to the Owner in connection with the
amendments set forth herein shall be $53,212.50 which fee shall be due on or
before the date of this Agreement.



2.2  
Amendments.  The parties hereto agree to amend the Charter as follows with
effect on and from the date hereof Clause 31(1) is amended and restated to read
as follows:



“(1)           The Charterer shall pay to the Owner for the hire of the Vessel
monthly Charter Hire in United States currency, at the rates set forth below,
commencing on and from the Delivery Date.  Hire to continue until the date and
hour when the Vessel is redelivered by the Charterer:


(a)           Months 1 –
24:                                           $10,500.00 per day Charter Hire


(b)           Months 25 – 36:                                $10,000.00 per day
Charter Hire


(c)           Months 37 – 39:                                $8,041.01 per day
Charter Hire


(d)           Months 40 – 48                                $8,240 per day
Charter Hire


(e)           Months 49 – 60:                                $8,110 per day
Charter Hire


(f)           Months 61 – 72:                                $8,030 per day
Charter Hire


(g)           Months 73 – 84:                                $7,950 per day
Charter Hire”


3  
MISCELLANEOUS

 
3.1  
References.  Each reference in the Charter to “this Charter”, “hereunder”,
“hereof”, “herein” or words of like import shall mean and refer to the Charter
as amended hereby.



3.2  
Effect of this Agreement.  Subject to the terms of this Agreement, with effect
on and from the date hereof, the Charter shall be, and shall be deemed by this
Agreement to have been, amended upon the terms and conditions stated herein and,
as so amended, the Charter shall continue to be binding on each of the parties
to it in accordance with its terms as so amended.



3.3  
No other amendments.  Except as amended hereby, all other terms and conditions
of the Charter remain unchanged and the Charter is hereby ratified and
confirmed.  Without limiting the foregoing, each Guarantor ratifies and confirms
that its guarantee under Clause 53 of the Charter, as amended hereby.



3.4  
Governing Law.  This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, Clause 26.2 of
the Charter.



3.5  
Counterparts.  This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument.



3.6  
Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating or
affecting the validity or enforceability of such provision in any other
jurisdiction.



3.7  
Payment of Expenses.  The parties hereto agree to pay or reimburse each of DVB
Bank SE and DVB Bank America N.V. (collectively, the “Credit Parties”) for all
reasonable expenses in connection with the preparation, execution and carrying
out of this Agreement and any other document in connection herewith or
therewith, including but not limited to, reasonable fees and expenses of any
counsel whom the Credit Parties may deem necessary or appropriate to retain, any
duties, registration fees and other charges and all other reasonable
out-of-pocket expenses incurred by any of the Credit Parties in connection with
the foregoing.





[SIGNATURE PAGE FOLLOWS]



19116007 v1
 
 

--------------------------------------------------------------------------------

 
 
WHEREFORE, the parties hereto have caused this Fifth Amendatory Agreement to be
executed as of the date first above written.


RUSHMORE SHIPPING LLC, as Owner
 
 
 
By: /s/ Asandro Van Aerde                            
Name: Asandro Van Aerde
Title: Director
 
BEEKMAN SHIPPING CORP., as Charterer
 
 
 
By: /s/ William J. Carr                                      
William J. Carr
President
 
TBS INTERNATIONAL LIMITED, as Guarantor
 
 
 
By:/s/ William J. Carr                                      
William J. Carr
President
 
TBS INTERNATIONAL PUBLIC LIMITED COMPANY, as Guarantor
 
 
 
By: /s/ Ferdinand V. Lepere                           
Ferdinand V. Lepere
Executive Vice-President
TBS HOLDINGS LIMITED, as Guarantor
 
 
 
By:/s/ William J. Carr                                      
William J. Carr
Vice-President
 







CONSENT


Pursuant to Clause 10.2(k) of the Loan Agreement dated as of January 25, 2007,
as amended, among Adirondack Shipping LLC and Rushmore Shipping LLC as
Borrowers, the banks and financial institutions named therein as Lenders and DVB
Bank America N.V. as Facility Agent and Security Trustee, the Facility Agent,
for and on behalf of, and upon the instruction of, the Majority Lenders (as
defined in said Loan Agreement), hereby consents and agrees to the foregoing
Agreement.


DVB BANK AMERICA N.V.,
as Facility Agent for and on behalf of the Majority Lenders




By: /s/ Jane Freeberg Sarma                       
Jane Freeberg Sarma
Attorney-in-Fact



